Citation Nr: 1634856	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric disability, to include as secondary to the left knee, bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.

This matter comes to the Board of Veterans' Appeals on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for low back, bilateral knee, and bilateral ankle conditions, and for tinnitus, bilateral hearing loss and depression.  

The Veteran testified before the undersigned in July 2014.  A transcript is within the record before the Board.  

The Board remanded the claims in February 2015.  Then, in December 2015, the Board issued a decision denying the claims related to the low back, right knee, and bilateral ankles, and again remanding the remaining claims for additional evidentiary development.

In August 2016, a statement from the Veteran's representative was added to the claims file.  In this statement, the representative requesting rescheduling of a hearing reportedly missed by the Veteran due to a lack of transportation.  In fact, the Veteran did not miss a hearing, but missed a VA examination, which is addressed in the remand below.  As the representative seems to have mistakenly requested a hearing, the Board is moving forward with its action on the Veteran's claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Knee

In December 2015, the Board remanded the matter of whether service connection is warranted for a left knee disability in order for a VA examiner to determine whether a left knee disability exists.  The examiner was to review the claims file and determine whether a left knee disability has been present at any point during the pendency of the Veteran's appeal (since March 2011).  In February 2016, a VA examiner issued an addendum report indicating that "there is no left knee disability [and] no mention of left knee abnormal condition in vbms medical notes dated 2011 to present."  The examiner also stated that there was "[n]o mention of left knee pain found in medical records (vbms records)."  These statements are inconsistent with the clinical evidence of record.

In May 2013, the Veteran reported pain in his joints, including his knees, during the course of VA psychiatric evaluation.  A June 2013 VA psychiatry note shows the Veteran's report of "weak knees."  A November 2014 Whole Body Bone Scan shows mildly to moderately increased uptake at both knees with a notation of findings consistent with degenerative/arthritic changes in the bilateral knees.  A September 2015 VA examination of the knees revealed flexion to 130 degrees, outside the normal range, which is noted in the report to be 0 to 140.  Further, the osteoarthritis in the right knee noted in that report was based upon 2005 x-ray examination.  There is no indication in this record, or any other, of an x-ray to confirm whether or not the Veteran actually has osteoarthritis of the left knee, such as is suggested in the November 2014 Whole Body Scan report.

Thus, the February 2016 addendum includes findings inconsistent with the clinical evidence of record.  There is indeed an indication of a potential left knee abnormality in the records since 2011, and there is also clear mention of pain in both knees in the clinical notes since 2011.  The examiner incorrectly reported the Veteran's history, and relied upon this incorrectly stated history in rendering the February 2016 opinion.  This opinion is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Bilateral Hearing Loss and Tinnitus

The Board remanded the issues of whether service connection is warranted for bilateral hearing loss and tinnitus in December 2015 in order to afford the Veteran a VA examination.  The examination was scheduled for a date in March 2016.  There is an indication in the record that the Veteran had difficulty with transportation and would be rescheduled.  See May 2016 email communication between AMC and RO suggesting a note within CAPRI indicating potential rescheduling.  Further, in July 2016, the Veteran submitted a handwritten statement indicating he had missed his March 2016 examination due to a transportation problem.  He stated he was now available and requested that the VA audiological examination be rescheduled.  The Veteran provided good cause for missing the examination and should be afforded another opportunity to appear.  Should the Veteran again become unable to appear, the RO or AMC should obtain an opinion from a VA audiologist as to the etiology of the Veteran's hearing loss and tinnitus, the existence of which is documented in the September 2015 VA contract examination report.

Psychiatric Disability

The Veteran contends he has a psychiatric disability secondary to the other disabilities on appeal.  In April 2011, he specifically contended he had depression due to tinnitus, hearing loss and knee disabilities.  Thus, this issue is inextricably intertwined with the matters being remanded and the Board must defer adjudication until the other matters are decided.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Reschedule the Veteran's VA audiological examination.  If the Veteran is unable to report, forward the claims file to a VA audiological examiner for an opinion based upon the evidence of record.

The examiner should indicate that the claims file, including the Board Remands, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss and/or tinnitus had their clinical onset during the Veteran's active service, or are related to any in-service disease or injury, to include the Veteran's conceded acoustic trauma of being exposed to engine noise from C-124 turbo propeller airplanes.

The examiner should discuss the likelihood that the hearing loss and/or tinnitus are due to such noise exposure on a delayed or latent onset theory of causation.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence.

2.  Again ask the examiner who conducted the September 2015 VA knee examination, or another examiner if this examiner is unavailable, to review the claims file and indicate what, if any, left knee disability has been present at any point during the pendency of the Veteran's appeal (since March 2011).  The examiner cannot ignore the reports of pain in the May 2013 clinical records, the June 2013 notation of "weak knees," the findings consistent with degenerative/arthritic changes in the bilateral knees in the November 2014 whole body scan, or the abnormal range of motion in the left knee found by the VA examiner in September 2015.  

The examiner should also address what, if any, diagnostic testing is needed in order to determine whether a left knee disability exists.  If the examiner determines that a new physical examination is necessary, then one should be scheduled.

If a left knee disability is confirmed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the left knee disability had its clinical onset during the Veteran's active service, or is related to any in-service disease or injury, to include the Veteran's in-service parachute jumping.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence.

3.  If service connection is deemed warranted for the left knee or bilateral hearing loss and/or tinnitus, then schedule the Veteran for a VA mental disorders examination.  The examiner should indicate that the claims file, including the Board Remands, was reviewed.  

The examiner should identify any psychiatric disability present during the pendency of this claim (since March 2011).  If such a disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) proximately due to or the result of a service-connected disability.  If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disability is chronically aggravated (permanently made worse) by a service-connected disability.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence.

4.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

